Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 12, 2022

                                      No. 04-22-00362-CV

                                          Steve NUNEZ,
                                             Appellant

                                                 v.

                                      Alma Idalia NUNEZ,
                                           Appellee

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 34916
                            Honorable Sid L. Harle, Judge Presiding


                                         ORDER
        On June 28 and June 29, 2022, we ordered appellant to provide written proofs to this
court within ten days of the date of the orders that he had paid the reporters’ fees or was entitled
to appeal without paying the reporters’ fees. We further ordered that, if appellant failed to
respond to our orders, his brief would be due within thirty days of the date of the orders and we
would consider only those issues or points raised in appellant’s brief that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c). Because appellant did not timely
respond and did not file a brief within thirty days of the orders, we ordered appellant to file his
brief and a response regarding his untimely brief.

       On August 10, 2022, court reporter Lisa A. Traslavina filed two volumes of the reporter’s
record. On that same date, court reporter Melinda M. Walker filed a notification of late record,
requesting until August 16, 2022 to file the record. Walker’s notification is NOTED.

        On August 12, 2022, appellant filed a response to our orders and a motion for extension
of time to file proof of payment of the reporters’ fees and to file his brief. Appellant’s motion is
GRANTED. Appellant’s proof of payment of the reporters’ fees is deemed timely filed. We
will consider the reporter’s record in this appeal. It is ORDERED that appellant’s brief is due
within thirty days of the date the complete reporter’s record is filed with this court.


                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court